Citation Nr: 9909458	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence 
on a direct basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1969 to September 1971, appealed that decision to the Board.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  The evidence affiliated with the claims file does not 
reflect that the veteran engaged in combat with the enemy.

3.  The veteran has been diagnosed with PTSD which has been 
attributed to the veteran's reported experiences in Vietnam.

4.  There is no credible evidence that corroborates the 
existence of the veteran's claimed in-service stressors.

5.  The veteran has asserted that his alcohol dependence 
began in service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2.  Service connection on a direct basis may not be granted 
for the veteran's alcohol dependence.  38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. §§ 3.1, 3.301 (1998); VAOPGCPREC 
2-98 (Feb. 10, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 38 C.F.R. § 3.304(f); 
see also, Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

VA regulations state that if the claimed stressor is related 
to combat, service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  In short corroboration of the claimed 
event is not required.  However, if the veteran has not 
engaged in combat with the enemy, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  In this event 
corroboration of the stressor is required.  The United States 
Court of Appeals for Veterans Claims (Court) has upheld VA 
regulations for corroboration of the claimed in-service 
stressor.  See supra, Cohen.

The records show that the veteran served on the USS Clarke 
County from October 1969 to February 1970, the USS Luzerne 
County from February 1970 to March 1970, and that he returned 
to the USS Clarke in March 1970.  Deck Logs obtained from 
these United States Navy vessels dated contemporaneously with 
the veteran's service do not reflect that these vessels 
engaged in combat with the enemy.  A review of his service 
personnel records does not reflect on their face that the 
veteran served in combat.  

The veteran's central contention is that he has PTSD as a 
result of stressful incidents that occurred to him during his 
service in Vietnam.  A VA discharge summary reflecting 
treatment from November 1992 to December 1992 notes an Axis I 
diagnoses of cocaine dependence, alcohol dependence and 
cannabis abuse, as well as PTSD and depression.  Initially it 
was noted that the veteran reported flashbacks and dreams 
about his military service in Vietnam.  No specific stressor 
was listed in the discharge summary.

In June 1993, as a result of this current claim, the RO 
requested that the veteran provide specific stressors that 
could be verified.  The veteran responded in correspondence 
received in August 1993.  The veteran stated that while there 
was no single stressor, there were several stressors that 
bothered him in retrospect.  The veteran related shooting an 
armed robber in Saigon during liberty, but said that he and a 
friend fled the scene before authorities could arrive.  In 
addition, the veteran related that he saw several barges 
during his service in Vietnam that contained mutilated 
civilian bodies, including three bodies impaled on sticks.  
In addition, the veteran stated that he saw enemy bodies 
pulled from a river, after being killed by grenades.  

The veteran also stated that he witnessed a public execution 
in Vinh Long or Long Vin, with five prisoner shot in the back 
of their heads.  In addition, the veteran stated that once 
when his ship was on a river he went up on deck with some 
colleagues and saw a helicopter flying overhead.  His 
colleagues informed him that the helicopter was dropping 
captured enemy soldiers.  The veteran asserted that he then 
saw an enemy soldier come out of the helicopter, presumably 
to his death.  Another incident reportedly occurred during 
liberty in Can Tho, when the veteran related that he and a 
colleague took a taxi to a bar there.  While in the bar, the 
veteran noted that they were the only Americans there, and 
that someone entered the rear of the bar with an automatic 
rifle.  About the same time, the veteran stated that he saw 
another man enter the front wearing a long coat, which was 
inappropriate for the hot weather.  The veteran continued 
that he and his friend pulled out weapons, shot in the air, 
and ran.  He further stated that the two men returned fire, 
and that he and his friend hopped into another taxi and made 
the driver take them to another bar.  The veteran completed 
this story by stating that he later found out that that area 
was off limits to Americans.

In April 1994, the veteran was afforded a VA examination.  
The veteran recounted the stressors reported in August 1993, 
as well as problems that began after his return from Vietnam.  
Based upon the above stressors and currently reported 
psychiatric symptomatology, the examiner diagnosed the 
veteran with PTSD.  The RO denied the claim in June 1994, and 
in their notice to the veteran that same month, stated that 
the reason behind the denial was that the related stressors 
were not verifiable.  In particular, there was an absence of 
specific dates and locations, as well as other information, 
that could verify any claimed stressor.

In response, the veteran sent correspondence received later 
in June 1994 detailing other stressors.  The veteran related 
that early in 1970, while serving on the USS Clarke County, 
LST 601, his ship was anchored in the mouth of a river, 
waiting for high tide so that they could proceed to their 
destination.  Shortly after sun-up, the veteran stated that 
his ship began to receive hostile fire, and that they went to 
General Quarters, a call to battle stations.  The veteran 
summarized that when the sun came up, the enemy saw the ship 
sitting in the water and fired rockets, damaging the ship.  
The veteran stated that afterwards his ship went to Subic Bay 
in the Philippines for repairs.

In August 1995, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related that he served on 
the USS Clarke County and temporarily on the USS Luzerne 
County, and that his ships supplied fire bases in Vietnam 
with supplies.  The veteran related that once a week his ship 
would receive enemy fire as it was stuck on sand bars.  The 
veteran also stated that once a deck hand was wounded.  
Finally, the veteran related other stressors, which are 
cumulative of stressors related above.  

The RO obtained the Deck Logs from the USS Clarke County from 
October 1969 to February 1970, and the USS Luzerne County 
from February 1970 to March 1970, ships that the veteran 
served on during his Vietnam service.  The Deck Logs from the 
USS Clarke County from January 1970 are not present, however.  
The Board has thoroughly reviewed these logs and noted that 
the various authors went into great detail on contemporaneous 
events.  None contain reference to receiving enemy fire or 
that either ship was damaged as a result of enemy fire.  
However, there are numerous references to drills, including 
drills related to General Quarters, and there is some 
reference to a Riverine unit in a March 1970 Deck Log from 
the USS Clarke County.  There is no reference in any record 
to show that the veteran served on board a Riverine patrol 
boat, nor has he alleged such service.

As noted above, establishing service connection for PTSD 
requires a greater evidentiary showing than that necessary to 
well-ground the claim.  In addition to competent medical 
evidence establishing a "clear" diagnosis of that condition 
and a link, established by medical evidence, between the 
veteran's current symptoms and the claimed in-service 
stressor, there must be "credible supporting evidence" that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Credible supporting evidence of the occurrence 
of an in-service stressor cannot consist solely of after-the-
fact reports of such stressors by the veteran to a medical 
care provider, even where the provider expresses "no doubts 
as to [the veteran's] honesty in his reports."  See Moreau 
v. Brown, 9 Vet. App. 389, 395-6 (1996).

In light of the above, the Board must find that the 
preponderance of the evidence is against the veteran's claim.  
In this respect, the Board notes that the stressors that led 
to the PTSD diagnosis were not verified, and as noted in 
correspondence from the RO to the veteran, are not 
verifiable.  While the veteran related stressors, being fired 
upon by the enemy while on board his ship and having a Navy 
colleague wounded, these stressors have not been 
corroborated.  Section 1154(b), however, "does not require 
the acceptance of a veteran's assertion that he was engaged 
in combat with the enemy; it would be tautological to 
conclude that it did."  Cohen, 10 Vet. App. at 146, citing 
Irby v. Brown, 6 Vet. App. 132, 136 (1994).  This 
determination must be made by the Board and adequately 
supported with reasons and bases.  Cohen, 10 Vet. App. at 145 
(citations omitted).  Towards that end, the Board would 
acknowledge that the deck logs dated in January 1970 from the 
USS Clarke County do not appear to have been obtained.  
Nonetheless, the absence of these records is not relevant, as 
the underlying diagnosis of PTSD rendered was not based upon 
those stressors.  Rather, the diagnosis was made upon 
unverifiable stressors.  Accordingly, in the absence of any 
supporting evidence which might verify the veteran's claimed 
stressors, the Board finds that he did not engage in combat 
with the enemy as described in 38 U.S.C.A. § 1154(b), and it 
is not required to accept his testimony "as sufficient 
proof" of the existence of the claimed stressors.  Id.  As 
the veteran's stressors that led to the PTSD diagnosis are 
not verifiable, the Board must find that the preponderance of 
the evidence is against the claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  

In denying the claim, the Board does not question the 
sufficiency of the PTSD diagnoses rendered throughout this 
claim, as such is a medical opinion that cannot be provided 
by the Board.  Cohen, 10 Vet. App. at 143 (1997).  However, 
for service connection to be established for PTSD, the actual 
occurrence of the claimed non-combat stressor must be 
verified.  As corroboration of the veteran's account of his 
stressors cannot be made, the Board must find that the 
preponderance of the evidence is against his claim for 
service connection for PTSD.


II.  Alcohol Dependence

Initially, the Board notes that this claim is not to be 
determined on a "well grounded" basis.  The Court has 
"noted that the use of the term 'well-grounded' should be 
confined to an evidentiary context.  '[W]here the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

Generally, service connection may be granted for a disability 
resulting from disease or injury that is incurred during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (1998).  The provisions of 38 U.S.C.A. § 105 
stipulate, in pertinent part, that "[a]n injury or disease 
incurred during active...service will be deemed to have been 
incurred in line of duty...unless such injury or disease was 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Further, 38 C.F.R. § 3.301(a) states that 
direct service connection may be granted only when a 
disability was incurred in the line of duty, and not the 
result of the veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of abuse of 
alcohol.  

As noted, no compensation shall be paid if a disability is 
the result of the veteran's own willful misconduct, including 
the abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(n), 3.301; see VAOPGCPREC 2-97 (January 16, 1997).  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  The 
payment of compensation is prohibited whether the claim is 
based on direct service connection or, under 38 C.F.R. § 
3.310(a), on secondary service connection of a disability 
proximately due to or a result of service-connected 
condition.

Notwithstanding the above, the Office of General Counsel of 
the VA has determined that the OBRA 1990 preclusion of direct 
service connection applied to all benefits afforded through 
Title 38 of C.F.R., but that it did not affect the award of 
benefits on the basis of secondary service connection for a 
substance abuse disability, with the exception of 
compensation.  This is to say that where a service-connected 
disability caused substance abuse, secondary service 
connection and non-compensation benefits are available.  
Thus, a grant of service connection and the payment of 
certain other benefits, exclusive of compensation, to include 
dependents' educational assistance, burial benefits, accrued 
benefits, surviving spouses' loan guaranty benefits, special 
allowances under 38 U.S.C.A. § 1312, and medical care under 
the VA Civilian Health and Medical Program, are not 
prohibited by the provisions of 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  See VAOPGCPREC 2-98 (February 10, 1998); 
see also Barela v. West, 11 Vet. App. 280 (1998).

The veteran's central contention in this claim is contained 
in his substantive appeal received by the RO in June 1995.  
The veteran stated that during his service in Vietnam, the 
crew on his ship was unable to obtain fresh milk, and that 
the refrigerator contained beer instead.  The veteran stated 
in his substantive appeal that he and his colleagues drank 
heavily on board the ship, and as the VA has granted service 
connection to veterans for the use of tobacco that originated 
during service, he likewise should be granted service 
connection for abuse of alcohol.

In this case, the veteran asserts and the medical evidence 
confirms that the veteran's alcohol abuse began in service.  
The evidence in the claims file reflects that indeed, the 
veteran has been diagnosed with alcohol dependence, along 
with psychiatric disorders, on Axis I.  This diagnosis is 
contained in a VA discharge summary reflecting 
hospitalization from November 1992 to December 1992.  Other 
evidence in the claims file does not substantially challenge 
this diagnosis.  On VA examination in April 1994, the veteran 
reported that he had had a problem with alcohol since 
entering Vietnam.  He indicated that he was offered his first 
drink less than 24 hours after coming aboard the USS Clarke 
by the executive officer and he stated that beer was 
plentiful and free whereas you had to pay for soda.  He 
stated that by the end of his tour, he was drinking six beers 
daily which continued after service with his tolerance 
increasing to the point where he was drinking a case of beer 
a day plus at least one pint of brandy.  

The Board notes that the veteran's claim for service 
connection for alcohol dependence was filed after October 31, 
1990.  Further, the Board notes that in contrast to the claim 
in Barela, the veteran has not asserted that service 
connection for alcohol dependence is secondary to a service-
connected psychiatric disorder, but rather, that such should 
be service connected on a direct basis, as beer was freely 
provided during his active service, and specifically, during 
his service on board a ship in Vietnam.  As is clear from the 
statutory and regulatory provisions cited above, that fact, 
in and of itself, does not provide a sufficient legal basis 
for finding that service connection for alcohol dependence is 
warranted.  To the contrary, those statutory and regulatory 
provisions specifically stipulate that direct service 
connection cannot be granted for abuse of alcohol.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  The law, and not 
the fact, are dispositive as to the issue of entitlement to 
direct service connection for alcohol dependence.  Based on 
the foregoing, the Board has determined that this claim lacks 
legal merit and is denied.  See Sabonis, 6 Vet. App. 430.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for alcohol dependence is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

